MEMORANDUM **
Johnney Ramey, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action as barred under Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir.2005), and we affirm.
The district court properly dismissed the action because a judgment in Ramey’s favor would necessarily imply the invalidity of his conviction, and the conviction has not been invalidated. See Wilkinson v. Dotson, 544 U.S. 74, 81-82, 125 S.Ct. 1242, 161 L.Ed.2d 253 (2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.